THE defendant had been outlawed, for robbery; and, being afterwards apprehended, the present issue was joined on the identity of the person. Bradford, Attorney General, prayed the assistance of the Court in sending a subpoena for witnesses into Bucks County, as he could not employ the Sheriff On a service out of his jurisdiction. The application was for a special messenger; the Attorney General observing, that if, as in England, the Judges were attended by Tipstaves, those would be the proper officers to employ on the occasion.
But the Court recommended, that he should consult with the sheriff, oh a proper person to be hired for the special service.